DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian  on July 13, 2022 (see attached interview summary and proposed amendments).

The application has been amended as follows: 

1-15.	(Canceled)

16.	(Currently amended) A [[The]] frequency adaptation circuit comprising:
one or more circuits for delaying an electric signal; and
a voltage droop detector,
wherein each circuit for delaying an electric signal comprises:
an input for the electric signal;
an input for a control signal;
a first storage element for storing the control signal;
a second storage element for the storing the control signal; 
an output for outputting the control signal stored in the second storage element;
a delay element for delaying the electric signal; and
an output for the delayed electric signal, wherein the electric signal is delayed, based on the stored control signal,
characterized in that
the first storage element is a metastability-masking flip-flop, and
wherein a digital phase accumulation module accumulates the control signal value output by a delay circuit into its phase offset.

17.	(Currently amended)	The frequency adaptation circuit according to claim [[13]] 16, wherein the phase accumulation module skips a clock cycle whenever its accumulated phase reaches a full period. 

18.	(Currently amended)	The frequency adaptation circuit according to claim [[13]] 16, wherein the input clock of the phase accumulation module is four times the system clock.

19-20. (Canceled)

21.	(New)	The frequency adaptation circuit according to claim 16, wherein the electric signal is a clock signal.

22.	(New)	The frequency adaptation circuit according to claim 16, wherein the first storage element is clocked by a delayed clock signal.

23.	(New)	The frequency adaptation circuit according to claim 16, wherein the delay element is an inverter.

24.	(New)	The frequency adaptation circuit according to claim 16, further comprising a pulse shaping module for shaping the electric signal.

25.	(New)	The frequency adaptation circuit according to claim 16, wherein the control signal is a digital control signal.

26.	(New)	The frequency adaptation circuit according to claim 16, wherein the second storage element is clocked by the delayed electric signal.

27.	(New)	The frequency adaptation circuit according to claim 16, wherein the frequency of the generated clock output is decreased by a configurable factor. 

Reasons for Allowance
Claims 16-18 and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 16, the prior art does not disclose, teach or suggest a frequency adaptation circuit comprising:
wherein a digital phase accumulation module accumulates the control signal value output by a delay circuit into its phase offset;
in combination with all the other claimed limitations.
Claims 17, 18 and 21-27 are allowed for depending from Claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diana J Cheng whose telephone number is (571)270-1197. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIANA J. CHENG/           Primary Examiner, Art Unit 2849